 

Exhibit 10.1

ARCC COMMERCIAL LOAN TRUST 2006

U.S.$75,000,000 CLASS A-1A NOTES DUE 2019

U.S.$14,000,000 CLASS A-1B NOTES DUE 2019

U.S.$75,000,000 CLASS A-2A NOTES DUE 2019

U.S.$33,000,000 CLASS A-2B NOTES DUE 2019

U.S.$23,000,000 CLASS B NOTES DUE 2019

U.S.$44,000,000 CLASS C NOTES DUE 2019

PURCHASE AGREEMENT

June 27, 2006

[                               ],
as the Initial Purchaser (the “Initial Purchaser”)

Ladies and Gentlemen:

Section 1.              Authorization of Notes.

ARCC CLO 2006 LLC (the “Trust Depositor”), has duly authorized the sale of the
ARCC Commercial Loan Trust 2006 Notes, consisting of the U.S.$75,000,000
Class A-1A Floating Rate Notes (the “Class A-1A Notes”), U.S.$50,000,000
Class A-1A VFN Revolving Floating Rate Notes (the “Class A-1A VFN Notes”),
U.S.$14,000,000 Class A-1B Floating Rate Notes (the “Class A-1B Notes” and,
together with the Class A-1A Notes and the Class A-1A VFN Notes, the “Class A-1
Notes”), U.S.$75,000,000 Class A-2A Floating Rate Notes (the “Class A-2A
Notes”), U.S. $33,000,000 Class A-2B Floating Rates Notes (the “Class A-2B
Notes” and, together with the Class A-2A Notes, the “Class A-2 Notes” and, the
Class A-2 Notes together with the Class A-1 Notes, the “Class A Notes”),
U.S.$23,000,000 Class B Floating Rate Deferrable Interest Notes (the “Class B
Notes”), U.S.$44,000,000 Class C Floating Rate Deferrable Interest Notes (the
“Class C Notes” and, together with the Class A-1A Notes, the Class A-2 Notes,
and the Class B Notes, the “Purchased Notes”, and the Purchased Notes together
with the Class A-1A VFN Notes, the “Offered Notes”), U.S.$32,000,000 Class D
Floating Rate Deferrable Interest Notes (the “Class D Notes”) and the
U.S.$54,000,000 Class E Principal Only Notes (the “Class E Notes” and, together
with the Offered Notes and the Class D Notes, the “Notes”) of ARCC Commercial
Loan Trust 2006, a Delaware statutory trust (the “Trust”). The Trust was formed
pursuant to (i) a Trust Agreement, dated as of June 21, 2006 as amended and
restated on July 7, 2006 (the “Trust Agreement”) between the Trust Depositor and
Wilmington Trust Company, as the owner trustee (the “Owner Trustee”) and (ii) a
Certificate of Trust filed with the Secretary of State of the State of Delaware
on June 21, 2006. The Class A-1A Notes will be issued in an aggregate initial
principal amount of $75,000,000, the Class A-1A VFN Notes will be issued in a
maximum initial principal amount of $50,000,000, the Class A-1B


--------------------------------------------------------------------------------




 

Notes will be issued in a maximum initial principal of $14,000,000, the
Class A-2A Notes will be issued in a maximum initial principal of $75,000,000,
the Class A-2B Notes will be issued in a maximum initial principal of
$33,000,000, the Class B Notes will be issued in an aggregate initial principal
amount of $23,000,000, the Class C Notes will be issued in an aggregate initial
principal amount of $44,000,000, the Class D Notes will be issued in an
aggregate initial principal amount of $32,000,000, and the Class E Notes will be
issued in an aggregate initial principal amount of $54,000,000. In addition to
the Notes, the Trust is issuing a Trust Certificate (the “Certificate”). The
Notes will be secured by the assets of the Trust. The Certificate will represent
a fractional undivided ownership interest in the Trust. The Certificate will be
issued pursuant to the Trust Agreement. The Notes will be issued pursuant to an
Indenture, dated as of July 7, 2006 (the “Indenture”), between the Trust and
U.S. Bank National Association, as the trustee (the “Trustee”). The primary
assets of the Trust will be a pool of commercial loans, or interests thereon,
originated or purchased by the Company or acquired by the Trust directly from a
third party in transactions arranged and underwritten by the Company or any
transaction in which the Trust is the designee of the Company under the
instruments of conveyance relating to such loans (collectively, the “Commercial
Loans”). The Trust Depositor will acquire the Commercial Loans from the Company
pursuant to a Commercial Loan Sale Agreement, dated as of July 7, 2006 (the
“Loan Sale Agreement”), between the Company and the Trust Depositor. Pursuant to
a Sale and Servicing Agreement, dated as of July 7, 2006 (the “Sale and
Servicing Agreement”), among the Trust, the Company, as the Originator and as
the Servicer, the Trust Depositor, Lyon Financial Services, Inc. (d/b/a U.S.
Bank Portfolio Services), as the Backup Servicer, the Owner Trustee and the
Trustee, the Trust Depositor will sell, transfer and convey to the Trust,
without recourse, all of its right, title and interest in the Commercial Loans.
Pursuant to the Indenture, as security for the indebtedness represented by the
Notes, the Trust will pledge and grant to the Trustee a security interest in the
Commercial Loans, and its rights under the Loan Sale Agreement and the Sale and
Servicing Agreement. This Purchase Agreement (the “Agreement”), the Trust
Agreement, the Loan Sale Agreement, the Sale and Servicing Agreement and the
Indenture are referred to collectively as the “Transaction Documents.”

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Sale and Servicing Agreement, or if not defined therein, in the
Indenture.

The Purchased Notes are to be offered without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), to “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act
(“QIBs”)) in compliance with the exemption from registration provided by
Rule 144A under the Securities Act (“Rule 144A”) in offshore transactions in
reliance on Regulation S under the Securities Act (“Regulation S”), and to
institutional “accredited investors” (as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act) (“Institutional Accredited Investors”).

In connection with the sale of the Purchased Notes, the Trust has prepared a
preliminary confidential offering memorandum dated June 9, 2006 (including any
exhibits thereto and all information incorporated therein by reference, the
“Preliminary Memorandum”), as supplemented by a further preliminary confidential
offering memorandum dated June 23, 2006 (including any exhibits thereto and all
information incorporated therein by reference, the “Preliminary Memorandum
Supplement”), and a final confidential offering memorandum dated as of the date
hereof (including any exhibits, amendments or supplements thereto and all

2


--------------------------------------------------------------------------------




 

information incorporated therein by reference, the “Final Memorandum”, and each
of the Preliminary Memorandum, the Preliminary Memorandum Supplement and the
Final Memorandum, a “Memorandum”) including a description of the terms of the
Purchased Notes, the terms of the offering, and a description of the Trust. It
is understood and agreed that 11:09 a.m. on June 27, 2006 constitutes the time
of the contract of sale for each purchaser of the Purchased Notes offered to the
investors for purposes of Rule 159 under the Securities Act (the “Time of Sale”)
and that (i) the Preliminary Memorandum Supplement, which supplements, amends
and restates the Preliminary Memorandum and (ii) the term sheet setting forth
the pricing terms relating to each Class of Purchased Notes constitute the
entirety of the information conveyed to investors as of the Time of Sale (the
“Time of Sale Information”).

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

During each Interest Period, the Class A-1A Notes shall bear interest at a per
annum rate equal to the then applicable LIBOR plus 0.25% per annum, Class A-1B
Notes shall bear interest at a per annum rate equal to the then applicable LIBOR
plus 0.37% per annum, the Class A-2A Notes shall bear interest at a per annum
rate equal to the then applicable LIBOR plus 0.22% per annum, Class A-2B Notes
shall bear interest at a per annum rate equal to the then applicable LIBOR plus
0.35% per annum, the Class B Notes shall bear interest at a per annum rate equal
to the then applicable LIBOR plus 0.43% per annum and the Class C Notes shall
bear interest at a per annum rate equal to the then applicable LIBOR plus 0.70%
per annum.

Each of the Trust Depositor and the Trust, as applicable, hereby agrees with
you, as the Initial Purchaser, as follows:

Section 2.              Purchase and Sale of Purchased Notes.

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Trust agrees to sell to the Initial Purchaser
the Purchased Notes, and the Initial Purchaser has agreed to use its reasonable
best efforts to place the aggregate principal amount of Purchased Notes set
forth on Schedule I hereto with investors in accordance with the terms hereof.
It is understood and agreed that the Initial Purchaser is not acquiring, and has
no obligation to acquire, the Class A-1A VFN Notes, the Class D Notes, the
Class E Notes or the Certificate. The Class A-1A VFN Notes will be acquired by
the initial Class A-1A VFN Noteholder pursuant to the Class A-1A VFN Purchase
Agreement, dated as of July 7, 2006 (the “Class A-1A VFN Purchase Agreement”),
between the Trust, the Class A-1A VFN Agent and the other Class A-1A VFN Holders
party thereto. The Class D Notes, the Class E Notes and the Certificate will be
acquired by the Trust Depositor on the Closing Date pursuant to the Sale and
Servicing Agreement. It is further understood and agreed that the Initial
Purchaser may purchase the Purchased Notes for its own account, or sell the
Purchased Notes to its affiliates or to any other investor, in accordance with
the applicable provisions hereof and of the Indenture.

3


--------------------------------------------------------------------------------




 

Section 3.              Delivery.

Delivery of the Purchased Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any
Purchased Note to be sold by the Initial Purchaser to an Institutional
Accredited Investor that is not a QIB (as defined herein) shall be delivered in
fully registered, certificated form in the minimum denominations set forth in
the Memorandum at the offices of Dechert LLP at 10:00 a.m. Charlotte, North
Carolina time, on July 7, 2006, or such other place, time or date as may be
mutually agreed upon by the Initial Purchaser and the Trust (the “Closing
Date”). Subject to the foregoing, the Purchased Notes will be registered in such
names and such denominations as the Initial Purchaser shall specify in writing
to the Trust and the Trustee. The Class A-1A VFN Notes, the Class D Notes, the
Class E Notes and the Certificate shall be delivered on the Closing Date in
fully registered, certificated form in the minimum denominations and the
required proportions set forth in the Memorandum.

Section 4.              Representations and Warranties of the Trust.

The Trust represents and warrants to the Initial Purchaser as of the date hereof
and as of the Closing Date, that:

(i)            The Final Memorandum does not and will not and any amendments
thereof or supplement thereto and any additional information and documents
concerning the Purchased Notes, including but not limited to one or more
marketing books, delivered by or on behalf of the Trust to prospective
purchasers of the Purchased Notes (collectively, such information and documents,
the “Additional Offering Documents”), did not or will not, each as of their
respective dates or date on which such statement was made, and as of the Closing
Date do not and will not, include an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements in each, in
light of the circumstances under which they were made, not misleading; provided
that the Trust makes no representation or warranty as to the information
contained in or omitted from the Final Memorandum or the Additional Offering
Documents in reliance upon and in conformity with information furnished in
writing to the Trust by or on behalf of the Initial Purchaser referenced in the
last sentence of Section 9(a).

(ii)           The Time of Sale Information, as of the Time of Sale, did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that the Trust makes no
representation or warranty as to the information contained in or omitted from
the Time of Sale Information in reliance upon and in conformity with information
furnished in writing to the Trust by or on behalf of the Initial Purchaser
referenced in the last sentence of Section 9(a).

(iii)          The Trust is a statutory trust, duly organized and validly
existing and in good standing under the laws of the state of Delaware, and has
all power and authority necessary to own or hold its properties and conduct its
business in which it is engaged as described in each Memorandum and has all
licenses necessary to carry on its business as it is now being conducted and is
licensed and qualified in each jurisdiction in which the

4


--------------------------------------------------------------------------------




 

conduct of its business (including, without limitation, the acquisition of
Commercial Loans and Related Property and the performance of its obligations
hereunder and under the Transaction Documents) requires such licensing or
qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
otherwise) of the Trust.

(iv)          This Agreement has been duly authorized, executed and delivered by
the Trust, and, assuming due authorization, execution and delivery thereof by
the other parties hereto, constitutes a valid and legally binding obligation of
the Trust enforceable against the Trust in accordance with its terms, subject,
as to enforcement only, to the effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or the application of equitable principles in any proceeding, whether
at law or in equity.

(v)           The Sale and Servicing Agreement has been duly authorized,
executed and delivered by the Trust and, assuming due authorization, execution
and delivery thereof by the other parties thereto, constitutes a valid and
binding agreement of the Trust, enforceable against the Trust in accordance with
its respective terms, subject, as to enforcement only, to the effect of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity.

(vi)          The Purchased Notes have been duly authorized, and when executed
and authenticated in accordance with the Indenture and delivered to and paid for
by the Initial Purchaser in accordance with this Agreement, the Purchased Notes
will constitute valid and binding obligations of the Trust, enforceable against
the Trust in accordance with their terms, subject, as to enforcement only, to
the effect of bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditors’ rights generally or the
application of equitable principles in any proceeding, whether at law or in
equity, and will be entitled to the benefits of the Indenture.

(vii)         There is not pending or, to its knowledge, threatened against the
Trust or against any of its Affiliates, any action, suit or proceeding at law or
in equity or before any court, tribunal, government body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against the Trust of this Agreement or the Indenture or its ability (as a matter
of law) to perform its obligations under this Agreement or the Indenture.

(viii)        The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and the consummation by the
Trust of the transactions contemplated herein and therein and in all documents
relating to the Notes will not result in any breach or violation of, or
constitute a default under, any agreement or instrument to which the Trust is a
party or to which any of its properties or assets are subject, except for such
of the foregoing as to which relevant waivers or amendments have been obtained
and are in full force and effect, nor will any such action result in a violation
of the trust agreement of the Trust or any law or any order, decree, rule or

5


--------------------------------------------------------------------------------




 

regulation of any court or governmental agency having jurisdiction over the
Trust or its properties.

(ix)           Neither the Trust nor the pool of Commercial Loans is, nor after
giving effect to the transactions contemplated by the Transaction Documents will
be, required to be registered as an “investment company” under the 1940 Act.

(x)            Assuming the Initial Purchaser’s representations are true and
accurate, it is not necessary in connection with the offer, sale and delivery of
the Purchased Notes in the manner contemplated by this Agreement and each
Memorandum to register the Purchased Notes under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.

(xi)           The Trust has taken no action, and will take no future action,
which would cause the Purchased Notes to fail to satisfy the requirements set
forth in Rule 144A(d)(3) under the Securities Act.

(xii)          At the time of execution and delivery of the Sale and Servicing
Agreement, the Trust Depositor owned the Commercial Loans conveyed to it on the
Closing Date free and clear of all liens, encumbrances, adverse claims or
security interests (“Liens”) other than Liens permitted by the Transaction
Documents, and the Trust Depositor had the power and authority to transfer such
Commercial Loans to the Trust.

(xiii)         Upon the execution and delivery of the Transaction Documents,
payment by the Initial Purchaser and the Trust Depositor for the Purchased Notes
and delivery to the Initial Purchaser and the Trust Depositor of the Purchased
Notes, the Trust will own the Commercial Loans conveyed to it on the Closing
Date and the Initial Purchaser and the Trust Depositor will acquire title to the
Purchased Notes, in each case free of Liens except such Liens as may be created
or granted by the Initial Purchaser and those permitted in the Transaction
Documents.

(xiv)        No consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the issuance and sale of
the Purchased Notes or the execution, delivery and performance by the Trust of
this Agreement or the other Transaction Documents to which it is a party, except
such consents, approvals, authorizations, registrations or qualifications as
have been obtained or as may be required under state securities or Blue Sky laws
in connection with the sale and delivery of the Purchased Notes in the manner
contemplated herein.

(xv)         The Commercial Loans, individually and in the aggregate, in all
material respects have the characteristics described in the Final Memorandum.

(xvi)        Each of the representations and warranties of the Trust and the
Trust Depositor set forth in each of the other Transaction Documents is true and
correct in all material respects.

6


--------------------------------------------------------------------------------




 

(xvii)       Any taxes, fees and other governmental charges payable in
connection with the execution, delivery and issuance of this Agreement and the
other Transaction Documents and the Notes have been or will be paid by the Trust
prior to the Closing Date.

(xviii)      No adverse selection procedures were used in selecting the
Commercial Loans from among the loans that meet the representations and
warranties of the Company contained in the Loan Sale Agreement and that are
included in the Loan Assets.

(xix)         Neither the Trust nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Trust nor anyone
acting on their behalf, other than the Initial Purchaser as to which the Trust
makes no representation, has, directly or indirectly, sold or offered, or
attempted to offer or sell, or solicited any offers to buy, or otherwise
approached or negotiated in respect of, any of the Purchased Notes and neither
the Trust nor any of its affiliates will do any of the foregoing. As used
herein, the terms “offer” and “sale” have the meanings specified in
Section 2(3) of the Securities Act.

(xx)          Neither the Trust nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Trust has directly, or through any agent, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Purchased Notes in a manner that would require the registration
under the Securities Act of the offering contemplated by each Memorandum or
engaged in any form of general solicitation or general advertising in connection
with the offering of the Purchased Notes.

(xxi)         With respect to any Purchased Notes subject to the provisions of
Regulation S of the Securities Act, the Trust has not offered or sold such
Purchased Notes during the Distribution Compliance Period to a person (other
than the Initial Purchaser) who is within the United States or its possessions
or to a United States person. For this purpose, the term “Distribution
Compliance Period” is defined as such term is defined in Regulation S and the
terms “United States or its possessions” and “United States person” are defined
as such terms are defined for purposes of Treas. Reg. § 1.163—5(c)(2)(i)(D).

Section 5.              Sale of Purchased Notes to the Initial Purchaser.

(a)           The sale of the Purchased Notes to the Initial Purchaser and the
Trust Depositor will be made without registration of the Purchased Notes under
the Securities Act, in reliance upon the exemption therefrom provided by
Section 4(2) of the Securities Act.

(b)           The Trust, the Initial Purchaser and the Trust Depositor hereby
agree that the Purchased Notes will be offered and sold only in transactions
exempt from registration under the Securities Act. Assuming the Notes are
offered and sold in accordance with and in the manner set forth in the Offering
Documents, the Trust, the Initial Purchaser and the Trust Depositor each
reasonably believes that at the Time of Sale of the Purchased Notes by the Trust
through the Initial Purchaser (i) either (A) each purchaser of the Purchased
Notes is an institutional investor that is (1) a QIB in transactions meeting the
requirements of Rule 144A, or (2) an Institutional

7


--------------------------------------------------------------------------------




 

Accredited Investor who purchases for its own account or for any discretionary
account for which it is acquiring the Purchased Notes and provides the Initial
Purchaser or the Trust Depositor with a written certification in substantially
the form of Exhibit D-1 to the Indenture, or (B) each purchaser is acquiring the
Purchased Notes in an offshore transaction meeting the requirements of
Regulation S and (ii) the offering of the Purchased Notes will be made in a
manner it reasonably believes will enable the offer and sale of the Purchased
Notes to be exempt from registration under state securities or Blue Sky laws;
and each such party understands that no action has been taken to permit a public
offering in any jurisdiction where action would be required for such purpose.
The Trust, the Initial Purchaser and the Trust Depositor each further agree not
to (i) engage (and represents that it has not engaged) in any activity that
would constitute a public offering of the Purchased Notes within the meaning of
Section 4(2) of the Securities Act or (ii) offer or sell (and represents that it
has not offered or sold) the Purchased Notes by any form of general solicitation
or general advertising (as those terms are used in Regulation D), including the
methods described in Rule 502(c) of Regulation D, in connection with any offer
or sale of the Purchased Notes.

Section 6.              Representations and Warranties of the Initial Purchaser

(a)           Neither the Initial Purchaser nor any affiliate (as defined in
Regulation D) of the Initial Purchaser nor anyone acting on their behalf has,
directly or indirectly, sold or offered, or attempted to offer or sell, or
solicited any offers to buy, or otherwise approached or negotiated in respect
of, any of the Purchased Notes and neither the Initial Purchaser nor any of its
affiliates will do any of the foregoing.

(b)           The Initial Purchaser hereby represents and warrants to and agrees
with the Trust, that (i) it is a QIB, (ii) it will offer the Purchased Notes
only (A) to persons who it reasonably believes are QIBs in transactions meeting
the requirements of Rule 144A, (B) to institutional investors who it reasonably
believes are Institutional Accredited Investors or (C) in offshore transactions
in accordance with Regulation S. The Initial Purchaser further agrees that it
will (i) deliver to each purchaser of the Purchased Notes, at or prior to the
Time of Sale, a copy of the Time of Sale Information, as then amended or
supplemented, which Time of Sale Information will include a Notice to Investors
in the form attached hereto as Exhibit A, and (ii) prior to any sale of the
Purchased Notes to an Institutional Accredited Investor that it does not
reasonably believe is a QIB, it will receive from such Institutional Accredited
Investor a written certification in substantially the form attached as
Exhibit D-1 to the Indenture.

(c)           The Initial Purchaser hereby represents that it is duly authorized
and possesses the requisite corporate power to enter into this Agreement.

(d)           The Initial Purchaser hereby represents there is no action, suit
or proceeding pending against or, to the knowledge of such Initial Purchaser,
threatened against or affecting, such Initial Purchaser before any court or
arbitrator or any government body, agency, or official which could materially
adversely affect the ability of such Initial Purchaser to perform its
obligations under this Agreement.

(e)           The Initial Purchaser hereby represents and agrees that all offers
and sales of the Purchased Notes to non—United States persons, prior to the
expiration of the Distribution

8


--------------------------------------------------------------------------------




 

Compliance Period, will be made only in accordance with the provisions of
Rule 903 or Rule 904 of Regulation S (except to the extent of any beneficial
owners thereof who acquired an interest therein pursuant to another exemption
from registration under the Securities Act and who will take delivery of a
beneficial ownership interest in a Global Note, as contemplated in the
Indenture) and only upon the receipt of the certification of beneficial
ownership of the securities by a non—United States person in the form provided
in the Indenture. For this purpose, the term “Distribution Compliance Period” is
defined as such term is defined in Regulation S and the term “United States
person” is defined as such term is defined for purposes of Treas. Reg. § 1.163
5(c)(2)(i)(D).

(f)            Neither the Initial Purchaser nor anyone acting on its behalf has
offered or sold any Purchased Note or interest therein by any form of general
solicitation within the meaning of Rule 502(c) under the Securities Act or
general advertising.

(g)           The Initial Purchaser hereby represents that it (i) has not
offered or sold and will not offer or sell any Purchased Notes to persons in the
United Kingdom except to investment professionals falling within
Article 19(5) of the Financial Services and Markets Act 2000 (the “FSMA”)
(Financial Promotion) Order 2005 (the “Order”) and high net worth entities, and
other persons to whom they may lawfully be offered, falling within
Article 49(2)(a) to (e) of the Order, or otherwise in circumstances which have
not resulted and will not result in an offer of transferable securities to the
public within the meaning of Section 102B of the FSMA, (ii) is an investment
professional falling under Article 19(5) of the Order, (iii) has only
communicated or caused to be communicated and will only communicate or cause to
be communicated any invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the FSMA) received by it in connection with
any issue of or sale of the Purchased Notes in circumstances in which
Section 21(1) of the FSMA does not apply to the Trust, or to the persons to whom
such communication may otherwise be lawfully made and (iv) has complied and will
comply with all applicable provisions of the FSMA and regulations made
thereunder with respect to anything done by it in relation to the Purchased
Notes in, from or otherwise involving the United Kingdom.

(h)           The Initial Purchaser is a U.S. registered broker-dealer subject
to regulation under the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56 (2001) (the “USA PATRIOT Act”). The Initial Purchaser represents
that it has adopted reasonable policies and procedures sufficient to meet the
requirements of the USA PATRIOT Act. In connection with the transactions
contemplated herein, the Initial Purchaser agrees that it will be responsible
for compliance with the USA PATRIOT Act (including “know your customer”
procedures) and the requirements fo the Office of Foreign Assets Control and any
other applicable anti-money laundering laws, rules or regulations.

(i)            The Initial Purchaser represents and agrees that in connection
with each sale (A) to a QIB, it has taken or will take reasonable steps to
ensure that the purchaser is aware that the Purchased Notes have not been and
will not be registered under the Securities Act and that transfers of the
Purchased Notes are restricted as set forth in the Final Memorandum; and (B) to
a non-U.S. Person, it has taken or will take reasonable steps to ensure that the
purchaser is aware

9


--------------------------------------------------------------------------------




 

that the Purchased Notes have not been and will not be registered under the
Securities Act and that transfers of the Purchased Notes are restricted as set
forth in the Final Memorandum.

Section 7.              Certain Agreements of the Trust.

The Trust covenants and agrees with the Initial Purchaser as follows:

(a)           If, at any time prior to the 90th day following the Closing Date,
any event involving the Trust shall occur as a result of which the Final
Memorandum (as then amended or supplemented) would include an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the Trust will immediately notify the Initial Purchaser and
prepare and furnish to the Initial Purchaser an amendment or supplement to the
Final Memorandum that will correct such statement or omission. The Trust will
not at any time amend or supplement the Final Memorandum (i) prior to having
furnished the Initial Purchaser with a copy of the proposed form of the
amendment or supplement and giving the Initial Purchaser a reasonable
opportunity to review the same or (ii) in a manner to which the Initial
Purchaser or its counsel shall object.

(b)           During the period referred to in Section 7(a), the Trust will
furnish to the Initial Purchaser, without charge, copies of the Final Memorandum
(including all exhibits and documents incorporated by reference therein), the
Transaction Documents, and all amendments or supplements to such documents, in
each case as soon as reasonably available and in such quantities as the Initial
Purchaser may from time to time request.

(c)           At all times during the course of the private placement
contemplated hereby and prior to the Closing Date, (i) the Trust will make
available to each offeree the Additional Offering Documents and information
concerning any other relevant matters, as they or any of their affiliates
possess or can acquire without unreasonable effort or expense, as determined in
good faith by them, (ii) the Trust will provide each offeree the opportunity to
ask questions of, and receive answers from, them concerning the terms and
conditions of the offering and to obtain any additional information, to the
extent they or any of their affiliates possess such information or can acquire
it without unreasonable effort or expense (as determined in good faith by them),
necessary to verify the accuracy of the information furnished to the offeree,
(iii) the Trust will not publish or disseminate any material in connection with
the offering of the Purchased Notes except as contemplated herein or as
consented to by the Initial Purchaser, (iv) the Trust will advise the Initial
Purchaser promptly of the receipt by the Trust of any communication from the SEC
or any state securities authority concerning the offering or sale of the
Purchased Notes, (v) the Trust will advise the Initial Purchaser promptly of the
commencement of any lawsuit or proceeding to which the Trust is a party relating
to the offering or sale of the Purchased Notes, and (vi) the Trust will advise
the Initial Purchaser of the suspension of the qualification of the Purchased
Notes for offering or sale in any jurisdiction, or the initiation or threat of
any procedure for any such purpose.

(d)           The Trust will furnish, upon the written request of any Noteholder
or of any owner of a beneficial interest therein, such information as is
specified in paragraph (d)(4) of Rule 144A under the Securities Act (i) to such
Noteholder or beneficial owner, (ii) to a prospective

10


--------------------------------------------------------------------------------




 

purchaser of such Note or interest therein who is a QIB designated by such
Noteholder or beneficial owner, or (iii) to the Trustee for delivery to such
Noteholder, beneficial owner or prospective purchaser, in order to permit
compliance by such Noteholder or beneficial owner with Rule 144A in connection
with the resale of such Note or beneficial interest therein by such holder or
beneficial owner in reliance on Rule 144A unless, at the time of such request,
the Trust is subject to the reporting requirements of Section 13 or 15(d) of the
Security Exchange Act of 1934 (the “Exchange Act”) or is exempt from such
reporting requirements pursuant to and in compliance with Rule 12g3-2(b) under
the Exchange Act.

(e)           Except as otherwise provided in the Indenture, each Purchased Note
will contain a legend to the effect set forth in the form of Notice to Investors
attached as Exhibit A hereto.

(f)            In connection with the application to list the Listed Notes on
the Irish Stock Exchange, the Trust will furnish from time to time any and all
documents, instruments, information and undertakings and publish all
advertisements or other material that may be necessary in order to effect such
listing and to maintain such listing until none of such Notes is outstanding or
until such time as payment of principal, interest and any additional amounts (if
any) in respect of all such Notes have been duly provided for, whichever is
earlier; provided that if such listing can no longer be reasonably maintained,
the Trust will use its best efforts to obtain and maintain the quotation for, or
listing of, such Notes on such other stock exchange or exchanges in the European
Union as the Initial Purchaser may reasonably request.

Section 8.              Conditions of the Initial Purchaser’s Obligations.

The obligations of the Initial Purchaser to purchase the Purchased Notes on the
Closing Date will be subject to the accuracy, in all material respects, of the
representations and warranties of the Trust herein, to the performance, in all
material respects, by the Trust of its obligations hereunder and to the
following additional conditions precedent:

(a)           The Purchased Notes shall have been duly authorized, executed,
authenticated and issued, the Transaction Documents shall have been duly
authorized, executed and delivered by the respective parties thereto and shall
be in full force and effect, and the Commercial Loans shall have been delivered
to the Trustee pursuant to the Sale and Servicing Agreement.

(b)           The Class A-1A Notes, the Class A-1A VFN Notes, the Class A-1B
Notes, the Class A-2A Notes, and the Class A-2B Notes shall each have been rated
no less than “Aaa” by Moody’s and “AAA” by S&P, the Class B Notes shall have
been rated no less than “Aa2” by Moody’s and “AA” by S&P, the Class C Notes
shall have been rated no less than “A2” by Moody’s and “A” by S&P, and the
Class D Notes shall have been rated no less than “Baa2” by Moody’s and “BBB” by
S&P, such ratings shall not have been rescinded, and no public announcement
shall have been made by the respective rating agencies that the rating of the
Purchased Notes have been placed under review.

(c)           On the date of the Final Memorandum, KPMG LLC shall have furnished
to the Initial Purchaser an “agreed upon procedures” letter, dated the date of
delivery thereof, in form and substance satisfactory to the Initial Purchaser,
with respect to certain financial and statistical information contained in the
Final Memorandum.

11


--------------------------------------------------------------------------------


(d)           The Initial Purchaser shall have received an opinion, dated the
Closing Date, of in-house counsel to the Trustee, in form and substance
satisfactory to the Initial Purchaser.

(e)           The Initial Purchaser shall have received legal opinions of
Latham & Watkins LLP, counsel to the Company and the Trust Depositor, (i) with
respect to certain corporate, securities law and investment company matters, in
form and substance satisfactory to the Initial Purchaser and (ii) with respect
to certain “true sale” and “non—consolidation” issues in form and substance
satisfactory to the Initial Purchaser.

(f)            The Initial Purchaser shall have received an opinion of Venable
LLP, counsel to the Company, with respect to certain corporate matters and
“perfection issues” in form and substance satisfactory to the Initial Purchaser.

(g)           The Initial Purchaser shall have received an opinion of Dechert
LLP, special tax counsel to the Trust with respect to certain federal tax
matters.

(h)           The Initial Purchaser shall have received an opinion of Latham &
Watkins LLP, counsel to the Company and the Trust Depositor, with respect to
certain “perfection issues” in form and substance satisfactory to the Initial
Purchaser.

(i)            The Initial Purchaser shall have received opinions of Pepper
Hamilton LLP, counsel to the Owner Trustee and the Trust, with respect to
certain trust matters and with respect to certain “perfection issues,” in each
case in form and substance satisfactory to the Initial Purchaser.

(j)            The Initial Purchaser shall have received an opinion of Nixon
Peabody, counsel to the Trustee, with respect to certain “perfection issues” in
form and substance satisfactory to the Initial Purchaser.

(k)           The Initial Purchaser shall have received from the Trustee a
certificate signed by one or more duly authorized officers of the Trustee, dated
the Closing Date, in customary form.

(l)            The Initial Purchaser shall have received from the Owner Trustee
a certificate signed by one or more duly authorized officers of the Owner
Trustee, dated the Closing Date, in customary form.

(m)          The Initial Purchaser and its counsel shall have received from the
Trust and the Company such further information, certificates and documents as
the Initial Purchaser and its counsel may reasonably have requested, and all
proceedings in connection with the transactions contemplated by this Agreement
and all documents incident hereto shall be in all material respects reasonably
satisfactory in form and substance to the Initial Purchaser and its counsel.

(n)           All documents incident hereto and to the Transaction Documents
shall be reasonably satisfactory in form and substance to the Initial Purchaser
and its counsel, and the Initial Purchaser and its counsel shall have received
such information, certificates and documents as they may reasonably request.

12


--------------------------------------------------------------------------------




If any of the conditions specified in this Section 8 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchaser, this Agreement and all of the Initial Purchaser’s obligations
hereunder may be canceled by the Initial Purchaser at or prior to delivery of
and payment for the Purchased Notes. Notice of such cancellation shall be given
to the Trust in writing, or by telephone or facsimile confirmed in writing.

Section 9.              Indemnification and Contribution.

(a)           The Trust shall indemnify and hold harmless the Initial Purchaser,
its officers, directors, employees, agents and each person, if any, who controls
the Initial Purchaser within the meaning of either the Securities Act or the
Exchange Act and affiliates of the Initial Purchaser from and against any loss,
claim, damage or liability, joint or several, and any action in respect thereof,
to which the Initial Purchaser or such controlling person may become subject,
under the Securities Act or Exchange Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement of a material fact contained in the Final
Memorandum, any Additional Offering Document or the Time of Sale Information, or
arises out of, or is based upon, the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and shall reimburse the Initial Purchaser and such controlling
person for any legal and other expenses reasonably incurred by the Initial
Purchaser or such controlling person in investigating or defending or preparing
to defend against any such loss, claim, damage, liability or action; provided
that the Trust shall not be liable to the Initial Purchaser in any such case to
the extent that any such loss, claim, damage, liability or action arises out of,
or is based upon, any untrue statement or alleged untrue statement or omission
or alleged omission made in the Time of Sale Information or the Final Memorandum
in reliance upon and in conformity with written information furnished to the
Trust by the Initial Purchaser specifically for inclusion therein; provided
further that the foregoing indemnity shall not inure to the benefit of the
Initial Purchaser or any person that controls the Initial Purchaser from whom
the person asserting any such loss, claim, damage or liability purchased the
Purchased Notes which are the subject thereof if the Trust shall sustain the
burden of proving that the Initial Purchaser sold Purchased Notes to the person
alleging such loss, claim, damage or liability without sending or giving a copy
of the Time of Sale Information at or prior to the confirmation of the sale of
the Purchased Notes, if the Company shall have previously furnished copies
thereof to the Initial Purchaser and the loss, claim, damage or liability of
such person results from an untrue statement or omission of a material fact
contained in the Preliminary Memorandum which was corrected in the Time of Sale
Information. The foregoing indemnity is in addition to any liability that the
Trust may otherwise have to the Initial Purchaser or any person or entity
controlling the Initial Purchaser. The Trust acknowledges that the statements
set forth in the Time of Sale Information and the Final Memorandum (x) under the
caption: “Plan of Distribution” (but solely the second, third, fourth, sixth,
seventh, ninth and thirteenth paragraphs under such caption), with respect to
the Initial Purchaser; and (y) relating to: [                    ] in the second
full paragraph on page iii of each Memorandum, in the second paragraph under the
caption “Plan of Distribution” and in the fourth and sixth paragraphs under the
caption “Purchaser Inquiries” (setting forth address information with respect to
[                    ]), constitute the only written information

13


--------------------------------------------------------------------------------




furnished to the Trust by the Initial Purchaser or on behalf of the Initial
Purchaser specifically for inclusion in the Time of Sale Information, the Final
Memorandum or any Additional Offering Document.

(b)           Promptly after receipt by an indemnified party under this
Section 9 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 9, notify the indemnifying party in
writing of the claim or commencement of that action, provided that the failure
to notify the indemnifying party shall not relieve the indemnifying party from
any liability that it may have to an indemnified party under this Section 9,
except to the extent that the indemnifying party has been materially prejudiced
by such failure and, provided further that the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have to an indemnified party otherwise than under this Section 9. If
any such claim or action shall be brought against an indemnified party, and it
shall notify the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided that the Initial Purchaser shall have the right to employ
counsel to represent the Initial Purchaser and the controlling persons who may
be subject to liability arising out of any claim or action in respect of which
indemnity may be sought by the Initial Purchaser against the Trust under this
Section 9, if (i) in the reasonable judgment of an Initial Purchaser, there may
be legal defenses available to such Initial Purchaser, and those controlling
persons, different from or in addition to those available to the Trust, or there
is a conflict of interest between the Initial Purchaser and the controlling
persons, on one hand, and the Trust, on the other, or (ii) the Trust shall fail
to select counsel reasonably satisfactory to the indemnified party or parties,
and in such event the fees and expenses of such separate counsel shall be paid
by the Trust. In no event shall the Trust be liable for the fees and expenses of
more than one separate firm of attorneys for each of the Initial Purchaser and
their controlling persons in connection with any other action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (i) does not include a statement as to
or admission of, fault, culpability or a failure to act by or on behalf of any
such indemnified party, and (ii) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

(c)           If the indemnification provided for in this Section 9 shall for
any reason be unavailable to an indemnified party under Section 9(a) hereof in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to therein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Trust on the one hand and the
Initial Purchaser on the other from the offering of

14


--------------------------------------------------------------------------------




the Purchased Notes or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Trust on the one hand and the Initial Purchaser on the
other with respect to the statements or omissions that resulted in such loss,
claim, damage or liability, or action in respect thereof, as well as any other
relevant equitable considerations. The relative benefits received by the Trust
on the one hand and the Initial Purchaser on the other with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering of the Purchased Notes (before deducting expenses) received by
the Trust bear to the total fees actually received by the Initial Purchaser with
respect to such offering pursuant to Section 2 and with respect to the offering
of the Class A-1A VFN Notes. The relative fault shall be determined by reference
to whether the untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact relates to information supplied by
the Trust, the Initial Purchaser, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Trust and the Initial Purchaser agree that it would
not be just and equitable if contributions pursuant to this Section 9(c) were to
be determined by pro rata allocation or by any other method of allocation that
does not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to above in this
Section 9(c) shall be deemed to include, for purposes of this Section 9(c), any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 9(c), the Initial Purchaser shall
not be required to contribute any amount in excess of the aggregate fee actually
paid to the Initial Purchaser pursuant to Section 2 of this Agreement and with
respect to the offering of the Class A-1A VFN Notes. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(d)           The indemnity agreements contained in this Section 9 shall survive
the delivery of the Purchased Notes, and the provisions of this Section 9 shall
remain in full force and effect, regardless of any termination or cancellation
of this Agreement or any investigation made by or on behalf of any indemnified
party.

Section 10.            Termination.

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Trust prior to delivery of and payment
for the Purchased Notes, if prior to such time (i) trading in securities
generally in the New York Stock Exchange or the Irish Stock Exchange shall have
been suspended or materially limited or any setting of minimum prices for
trading on such exchange has occurred, (ii) there has been, since the respective
dates as of which information is given in the Time of Sale Information or the
Final Memorandum, any material adverse change in the condition, financial or
otherwise, or in the properties (including, without limitation, the Commercial
Loans) or the earnings, business affairs or business prospects of the Trust
considered as one enterprise, whether or not arising in the ordinary course of
business; (iii) a general moratorium on commercial banking activities in New
York or Ireland shall have been declared by either U.S. federal, New York State
or Irish authorities, or (iv) there shall have occurred any material outbreak or
escalation of hostilities or other calamity or crises

15


--------------------------------------------------------------------------------




the effect of which on the financial markets of the United States is such as to
make it, in the reasonable judgment of the Initial Purchaser, impracticable or
inadvisable to market the Purchased Notes on the terms and in the manner
contemplated by each Memorandum as amended or supplemented.

Section 11.            Severability Clause.

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

Section 12.            Notices.

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, [[                    ];
or if sent to the Company, the Trust Depositor or the Trust will be delivered to
such party c/o Ares Capital Corporation, 280 Park Avenue, 22nd Floor, Building
East, New York, New York 10017, attention: Michael Arougheti, facsimile (212)
750-1777.

Section 13.            Representations and Indemnities to Survive.

The respective agreements, representations, warranties, indemnities and other
statements of the Trust, the Trust Depositor and its officers, and of the
Initial Purchaser set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Initial Purchaser, the Trust or any of the controlling persons referred to
in Section 9 and will survive delivery of and payment for the Purchased Notes.

Section 14.            Successors.

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and the officers, directors and
controlling persons referred to in Section 9 and, except as specifically set
forth herein, no other person will have any right or obligation hereunder.

Section 15.            Applicable Law.

(a)           THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

(b)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT. EACH PARTY

16


--------------------------------------------------------------------------------




HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 15(b).

(c)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON—EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

Section 16.            Counterparts, Etc.

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

Section 17.            Limitation of Liability.

Notwithstanding any other provision herein or elsewhere, this Agreement has been
executed and delivered on behalf of the Trust by Wilmington Trust Company, not
in its individual capacity, but solely in its capacity as Owner Trustee of the
Trust, in no event shall Wilmington Trust Company, or the Owner Trustee have any
liability in respect of the representations, warranties, or obligations of the
Trust hereunder or under any other document, as to all of which recourse shall
be had solely to the assets of the Trust, and for all purposes of this Agreement
and each other document, the Owner Trustee and Wilmington Trust Company, shall
be entitled to the benefits of the Trust Agreement.

Section 18.            No Petition.

The Initial Purchaser covenants and agrees that, prior to the date that is one
year and one day (or such longer preference period as shall then be in effect)
after the payment in full of each Class of Notes rated by any Rating Agency, it
will not institute against the Trust or join any other Person in instituting
against the Trust any bankruptcy, reorganization, arrangement, insolvency

17


--------------------------------------------------------------------------------




or liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States. This Section 18 will survive
the termination of this Agreement.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

18


--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Trust
Depositor, the Trust and the Initial Purchaser.

Very truly yours,

 

 

 

 

ARCC CLO 2006 LLC

 

 

 

 

 

 

 

By:

/s/ Michael Arougheti

 

Name:

Micheal Arougheti

 

Title:

President

 

 

 

 

 

 

 

 

 

 

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

 

By:

WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust

 

 

 

 

 

 

 

By:

/s/ Michele C. Harra

 

Name:

Michele C. Harra

 

Title:

Financial Services Officer

 

19


--------------------------------------------------------------------------------




The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

[                              ],
as Initial Purchaser.

 

By:

/s/ Kevin Sunday

 

Name:

Kevin Sunday

 

Title:

Vice President

 

 

20


--------------------------------------------------------------------------------




SCHEDULE I

Class Of Notes

 

Principal Amount

 

Purchase Price (% of Par)

A-1A

 

$75,000,000

 

100%

A-1B

 

$14,000,000

 

100%

A-2A

 

$75,000,000

 

100%

A-2B

 

$33,000,000

 

100%

B

 

$23,000,000

 

100%

C

 

$44,000,000

 

100%

 

21


--------------------------------------------------------------------------------